Citation Nr: 0012958	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $16,854.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active service from October 1942 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Buffalo, New York.  



FINDING OF FACT

The overpayment of VA improved death pension benefits was not 
due to the appellant's fraud, misrepresentation or bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits is not precluded by fraud, 
misrepresentation, or bad faith on the appellant's part.  38 
U.S.C.A. §§ 5107(b), 5302(c) (West 1991); 38 C.F.R. §§  
1.962(b), 1.965(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Historically, the appellant's application for VA death 
pension benefits was received in December 1989.  At that 
time, she did not report having any income or assets.  This 
form was typed and was signed by the appellant.  

In a December 1990 letter, the RO notified the appellant that 
she had been awarded VA improved death pension benefits 
effective December 1, 1990.  She was informed that she was 
required to provide the VA information regarding her total 
income from all sources.  In January 1991, an Eligibility 
Verification Report (EVR) was received from the appellant.  
In this EVR, no income or assets were reported.  The 
information is printed, but it does not appear to be the 
appellant's handwriting.  

In February 1991, the appellant was notified of her rate of 
pension which was based on her reported level of income.  
Again, the appellant was informed that she was required to 
inform the VA of any changes in income and net worth.  In 
March 1991, the appellant was sent a separate letter which 
again informed her to provide information regarding her total 
income and any changes thereto.  

In December 1991, an EVR was received in which the appellant 
again did not report having any income or net worth.  The 
appearance of this EVR is the same as the last EVR.  

In January 1993, another EVR was received in which the 
appellant again did not report having any income or net 
worth.  This EVR appears to have been completed by the 
appellant.  In March 1993, the appellant was sent a separate 
letter which again informed her to provide information 
regarding her total income and any changes thereto.  

In April 1993, the RO informed the appellant that information 
had been received showing that she had income during 1990 
which she had not reported.  As such, the RO proposed to 
retroactively terminate her pension benefits effective 
January 1, 1990.  In July 1993, this action was undertaken 
which resulted in an overpayment of $16,854.  

In a September 1993 letter, the appellant requested a waiver 
of the recovery of the overpayment of VA improved death 
pension benefits at issue.  She indicated that she did not 
feel that she was ever informed by the VA of the exact 
sources of income which she was required to report.  She 
indicated that another individual assisted her in preparing 
her income information for submission to the VA and she 
relied on his advice.  In support of her claim, the appellant 
contacted her congressional representative.  An individual 
from the office of her congressional representative indicated 
that it seemed that the appellant had little comprehension 
with regard to her award of VA benefits.  

In a decision dated in December 1993, the Committee denied 
the appellant's request for a waiver of the overpayment, 
finding that the veteran's actions amounted to bad faith, and 
noted that such a finding precluded the granting of the 
request for a waiver of the overpayment.  The appellant 
appealed this determination.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For fraud, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments ; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (1999).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited italicized 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

The Board notes that while the appellant received unreported 
income beginning in 1990, the Board is unable to conclude 
that the high standards of fraud, misrepresentation or bad 
faith are met in this case.  

At the outset, for the sake of clarity for the appellant, the 
overpayment consists of all VA monies paid to her as improved 
death pension benefits because her award of such benefits was 
retroactively terminated the effective date of that award.  

With regard to the elements of fraud, the Board notes that 
the appellant essentially asserts that the first and third 
elements are not met in this case.  The appellant essentially 
maintains that she was not properly notified of what income 
to report and, therefore, she did not possess the requisite 
knowledge of facts upon which payments are based.  In 
addition, she maintains that she did not intentionally fail 
to disclose all of her income because she relied upon another 
individual's assistance who she thought knew what income she 
was to report to the VA.  

The Board finds the appellant's explanation to be plausible.  
It does appear that she received guidance and assistance in 
preparing and presenting her financial information to the VA.  
In addition, while the appellant was notified to report all 
of her income, the Board does not believe that she fully 
understood the notifications from the RO based on the record.  
As such, the Board finds that the first and third elements of 
the definition of fraud per VAOPGC 4-85 are not met.  

With regard to misrepresentation, the Board does not find 
that the appellant's inaccurate reporting of her income was 
willful due to the fact that she did not fully understand 
what income to report and she relied on assistance to 
complete the information required by the VA.  Likewise, there 
was no bad faith as the Board does not find that the 
appellant was intentionally being deceptive due to her lack 
of understanding.  The Board notes that while the appellant's 
actions are not excused, they do not meet the high level of 
wrongdoing required to show fraud, misrepresentation, and/or 
bad faith.  

Accordingly, the Board concludes that the record does not 
clearly establish that the appellant possessed knowledge that 
she was not entitled to VA benefits which she was receiving.  
To establish willful intent on her part, the record would 
essentially have to show that the appellant intentionally 
failed to disclose her full income for the express purpose of 
receiving benefits that she knew she would not be entitled to 
receive in the event that she did reveal such information.  
The record in this case does not establish such an intent, 
and accordingly, the evidence is insufficient to establish 
the elements of fraud, misrepresentation or bad faith.  
Inasmuch as the VA has not met its burden of proof to 
establish fraud, misrepresentation or bad faith, waiver of 
recovery of the overpayment of death pension benefits is not 
precluded as a matter of law.  


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith.  


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, the application of the 
standard of equity and good conscience must be considered.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument, and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  The application of each of the elements 
of the standard of equity and good conscience was not 
addressed by the RO in this case, nor has VA fulfilled its 
duty to assist the appellant in the development of evidence 
pertaining to that inquiry.  We find that the appellant would 
be prejudiced by the Board's consideration of that issue, in 
the circumstances of this case.  In order to properly 
consider the elements of the standard of equity and good 
conscience, the appellant should be provided an opportunity 
to submit evidence and argument in that regard to include the 
submission of a complete and current financial status report.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The appellant should be provided an 
opportunity to submit a complete and 
current financial status report. 

2.  The appellant should be provided an 
opportunity to submit argument and 
evidence with regard to the elements of 
the standard of equity and good 
conscience.

3.  The RO should readjudicate the 
appellant's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved pension benefits under the 
standard of equity and good conscience.  
If the action taken is adverse to the 
appellant, she should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



